DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RETRACTING SUPPORT FOR POSITIONING MEMBER OF REPLENISHMENT CONTAINER OF AN IMAGE FORMING APPARATUS



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasumi US Pub 2018/0143566 A1 (Kawasumi).
Regarding claim 1, Kawasumi teaches an image forming apparatus configured to perform an image forming operation on a recording medium and allow a replenishment container for replenishing toner to be detachably attached thereto, the image forming apparatus comprising: 
a drum unit (270) including a photosensitive drum (210); 
a development unit (220) configured to be movable relative to the drum unit, the development unit including a development roller (211), a reception portion (303) configured to receive the replenishment container (222), and a containing portion (300) for containing the toner replenished from the replenishment container (¶0039-¶0040); 
a housing (100) containing the drum unit and the development unit, the housing including an opening/closing member (small cover 3), the opening/closing member (3) being movable between a cover position (FIG. 9B), at which the opening/closing member covers the reception portion, and an exposing position (FIG. 9A), at which the reception portion is exposed; and 
a support member (rail 250 and link 260) configured to be movable between a support position (FIG. 9B), at which the support member supports the development unit (220), and a retracted position (FIG. 9B), at which the support member is retracted from the support position (FIG. 9a), in conjunction with the movement of the opening/closing member, 
wherein the support member (250 and 260) is located at the support position when the opening/closing member (3) is located at the exposing position (FIG. 9A), and the support member is located at the retracted position (FIG. 9B) when the opening/closing member is located at the cover position (¶0050-¶0055).  
Regarding claim 2, Kawasumi teaches the image forming apparatus according to claim 1, wherein the development unit (220) is movably coupled with the drum unit (¶0050-¶0055).
Regarding claim 10, Kawasumi teaches the image forming apparatus according to claim 1, wherein the development unit (220) is located at a unit contact position, at which the development roller is in contact with the photosensitive drum (270), when the support member is located at the retracted position, and the development unit is located at a unit retracted position, at which the development unit is retracted from the unit contact position, when the support member is located at the support position (FIG. 9).  
Regarding claim 11, Kawasumi teaches the image forming apparatus according to claim 10, wherein the development roller (211) is separated from the photosensitive drum (270) with the development unit at the unit retracted position (¶0038-¶0040).  
Regarding claim 12, Kawasumi teaches the image forming apparatus according to claim 10, wherein the development roller (211) is in contact with the photosensitive drum (270) with the development unit located at the unit retracted position (¶0038-¶0040).  
Regarding claim 13, Kawasumi teaches the image forming apparatus according to claim 1, wherein the reception portion (303) is configured so that the replenishment container is attached thereto from above in a vertical direction (FIG. 5), and wherein the support member (250 and 260) supports the reception portion from below the reception portion in the vertical direction (FIG. 9).  
Regarding claim 14, Kawasumi teaches the image forming apparatus according to claim 13, wherein at least a part of the support member is disposed at a position to overlap the reception portion, viewed in the vertical direction (FIG. 5, 6 and 9).
Regarding claim 15, Kawasumi teaches the image forming apparatus according to claim 1, wherein the replenishment container (222) includes a discharge port (303) for discharging the toner, and a first shutter (301) covering the discharge port, wherein the housing includes a shutter movement portion for moving the first shutter, and wherein the reception portion is moved in a direction toward the shutter movement portion when the support member is moved from the retracted position to the support position (¶0040-¶0042).  
Regarding claim 16, Kawasumi teaches the image forming apparatus according to claim 1, further comprising: 
a shaft (70A) included in one of the development unit and the drum unit; and 
an elongated hole (301) included in the other of the development unit and the drum unit, the shaft being to be inserted in the elongated hole (FIG. 9).  
Regarding claim 17, Kawasumi teaches the image forming apparatus according to claim 1, wherein the image forming apparatus is configured to perform the image forming operation in a state where the replenishment container is detached therefrom (FIG. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi US Pub 2018/0143566 A1 (Kawasumi) and Fukushima US Pub 2014/0161491 A1 (Fukushima).
Regarding claim 3, Kawasumi teaches the image forming apparatus according to claim 1. Kawasumi differs from the instant claimed invention by not explicitly disclosing: the -34-11002063US01opening/closing member (3) includes a stacking portion on which the recording medium discharged from the housing is stacked.  However, this is a known configuration. Fukushima teaches the -34-11002063US01opening/closing member (109) includes a stacking portion on which the recording medium discharged from the housing is stacked (FIG. 1). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the opening/closing member (3) taught by Kawasumi to be part of the stacking tray as taught by Fukushima since the configuration taught by Fukushima is more compact.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi US Pub 2018/0143566 A1 (Kawasumi) and Ando US Pub 2018/0113414 A1 (Ando).
Regarding claims 4-6, Kawasumi teaches the image forming apparatus according to claim 1. Kawasumi differs from the instant claimed invention by not explicitly disclosing: a control unit configured to permit the execution of the image forming operation with the support member located at the retracted position. Ando teaches a control unit (9) configured to permit the execution of the image forming operation with the support member located at the retracted position (¶0028-¶0030). Furthermore, Ando teaches the control unit is configured to restrict the execution of the image forming operation with the support member located at the support position. Furthermore, Ando teaches the control unit is configured to restrict the execution of the image forming operation with the opening/closing member located at the exposing position.  
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the control system taught by Ando with the device taught by Kawasumi since Ando teaches using the control unit to lock and unlock the door allows it to be timed with a threshold value of the amount of remaining developer (¶0042) the wasteful exchange of developer can be prevented (¶0030).
Regarding claims 7-9, Kawasumi and Ando teach the image forming apparatus according to claim 4.
Furthermore, Ando teaches an output unit (threshold, remaining amount) configured to output a signal corresponding to a position of at least one of the support member and the opening/closing member (¶0042), wherein the control unit is configured to permit the execution of the image forming operation when the signal is in a first state (above the threshold), and restrict the execution of the image forming operation when the signal is in a second state (below the threshold). Furthermore, Ando teaches the first state and the second state are switched when the opening/closing member is located at an intermediate position between the cover position and the exposing position (¶0039-¶0042). In the combination of Kawasumi and Ando the development- 35 -11002063US01 roller is in contact with the photosensitive drum when the opening/closing member is located at the intermediate position.  
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the control system taught by Ando with the device taught by Kawasumi since Ando teaches using the control unit to lock and unlock the door allows it to be timed with a threshold value of the amount of remaining developer (¶0042) the wasteful exchange of developer can be prevented (¶0030).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852